Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated September 28, 2021. The following action is taken:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himi (8228771).
Independent claims 1, 9 and 14 read on well established optical disk recording and reading apparatus. The laser is controlled to record an optimized data marks on the disk. The optimization is determined by test recording marks, reading the marks to be compared with optimum ones. The difference (deviation) in amplitude error between the recorded and the reproduced marks is used to correct the mark recordings. The reference discloses a recording state evaluation method of a recording medium configured to optically perform information recording, the recording state evaluation method comprising: 5a step of forming a recording mark on the recording medium by a predetermined recording signal (see fig 4 step S1); a step of obtaining a playback signal of the recording mark formed on the recording medium (fig 4 step S2); a step of generating an expected value signal of the playback signal based on the 10recording signal (fig 4 step S3); and a step of, based on an amplitude error between the playback signal and the expected value signal, for each predetermined unit of the recording signal (fig 4 step S4), calculating a deviation amount of a mark shape of a recording mark from which the playback signal is obtained with respect to a mark shape of an ideal recording mark from which a playback signal having no amplitude 15error can be obtained, and estimating a mark shape of the recording mark formed on the recording medium (see figs 6 and 7) regarding the mark amplitude deviation and fig 8 step S11,  see the abstract and column 2 lines 6-22.


With respect to the limitations of claims 2 and 10. The claims does not define the limitation “shifted in equal to or smaller than a predetermined value” thus it read on any value that is correlated to a difference in amplitude. Applicant’s attention is drawn to claims 7 and 8 discloses an amplitude ratio “difference” to output a correction value representing an optimized mark.
With respect to the limitation of claim 15 see fig 8 steps S9-S11.

Claim Objections
Claims 3-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reference does not shows or teach a “level estimation vector” defining a parameter as claimed in claims 3 and 11.
Allowable Subject Matter
Claims 7 and 8 ae allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not show or teach a recording state evaluation method of a recording medium configured to optically perform information recording, the recording state evaluation method comprising: a recording step of generating a first recording signal having a length L, which is a signal sequence of two or more types of predetermined level values, and of forming a plurality 10of types of different first recording marks corresponding to the first recording signal on the recording medium; a playback step of obtaining a playback signal of the first recording marks formed on the recording medium; and a mark level estimation step of setting a recording state where the playback signal is 15equal to a first expected value obtained by a convolution calculation of the first recording signal and a predetermined impulse response as a second recording mark, and of calculating a first level estimation vector in which a deviation amount between a mark shape of the first recording mark and a mark shape of the second recording mark is represented by N types of arrangement patterns having a length M (the length M is smaller than the length L), which is a signal 20sequence of the two or more types of level values, wherein the mark level estimation step includes a level-shifting step of shifting a level of an i-th arrangement pattern (i is an integer of 1 to N) of the first level estimation vector by a predetermined amount A in each of a positive direction and a negative direction, 25a recording signal generation step of adding a second level estimation vector level-shifted in the positive direction to the first recording signal to generate a second recording signal having a predetermined length L, and of similarly adding a third level estimation vector level-shifted in the negative direction to the first recording signal to generate a third recording signal having the predetermined length L, 30an expected value generation step of generating a second expected value signal and a third expected value signal by convoluting the impulse response with the second recording signal and convolving the impulse response with the third recording signal, a square error calculation step of calculating a second square error by38 squaring an error between the second expected value signal and the playback signal corresponding to the second expected value signal and integrating the squared error by a length L and of calculating a third square error by squaring an error between the third expected value signal and the playback signal corresponding to the third expected value signal and integrating 5the squared error by the length L, an error sensitivity calculation step of calculating error sensitivity of an i- th arrangement pattern, and calculating error sensitivity of all patterns of an arrangement pattern of i = 1 to N, by obtaining a difference between the second square error and the third square error, 10a threshold determination step of determining whether there is a pattern that exceeds a predetermined threshold in the error sensitivity of the all patterns, and a level estimation vector update step of, when there is the pattern that exceeds the predetermined threshold in the threshold determination step, multiplying the amplitude error sensitivity of all patterns by a predetermined coefficient k such that an absolute 15value after the multiplication is 0.5 or less and adding a result of the multiplication to the first level estimation vector, and of returning to the level-shifting step after updating the first level estimation vector, and wherein in the mark level estimation step, an initial value of the first level estimation vector is set to all elements 0, and a processing is repeatedly performed until the error sensitivity 20of all patterns is equal to or smaller than a predetermined threshold, so that a deviation amount between a mark shape of the first recording mark recorded on the recording medium and a mark shape of the second recording mark is estimated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688